                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION


UNITED STATES OF AMERICA                              CRIMINAL ACTION NO. 19-00078-01

VERSUS                                                JUDGE TERRY A. DOUGHTY

DELEYOUNG D. MILLER                                   MAG. JUDGE KAREN L. HAYES


                                      JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

Defendant and the Government having waived their objections to the Report and

Recommendation,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the District Court

accepts the guilty plea of the defendant, DELEYOUNG D. MILLER, and adjudges him guilty of

the offenses charged in Counts One and Four of the Superseding Indictment against him.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court accepts

Defendant’s agreement to forfeit and abandon any claim, right, title, or interest he may have in

the firearm(s) and ammunition seized in this matter, as well as any property, real or personal

constituting or traceable to gross profits or other proceeds obtained from the offenses, or

intended to be used to commit or promote the commission of the offenses.

       MONROE, LOUISIANA, this 12th day of September, 2019.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
